Citation Nr: 1528287	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1968, to include service in the Republic of Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2011 rating decision of the VA Regional Office (RO) in Portland, Oregon that reopened a final claim of entitlement to service connection for PTSD.  

Whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the underlying claim may be considered. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Thus, regardless of the RO's action, the Board must initially address the question of whether "new and material" evidence has been presented sufficient to reopen the claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issue pertaining to PTSD has been recharacterized on the title page of this decision.  

As indicated on personal hearing, the appellant also seeks entitlement to service connection for depression, to include as secondary to service-connected back disability.  Therefore, the claim on appeal has been modified to encompass service connection for any other acquired psychiatric disorder as shown on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.). 

During the June 2014 hearing, the appellant raised the issue of entitlement to a total rating based on unemployability due to service-connected disability.  Additionally, in February 2015, he raised the issue of entitlement to service connection for a leg disorder.  These matters are referred to the RO for appropriate action consistent with 79 Fed.Reg. 57695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155).


FINDINGS OF FACT

1.  Entitlement to service connection for posttraumatic stress disorder was denied in an August 1997 rating decision; the Veteran did not perfect a timely appeal or file new and material evidence within one year of notification of the decision.

2.  Evidence added to the record since the final determination is relevant and probative of the issue of entitlement to service connection for PTSD.

3.  The most probative evidence of record indicates that the appellant does not have PTSD due to his military service.

4.  Any other acquired psychiatric disorder, to include adjustment disorder, anxiety, and depression was not diagnosed until years after discharge from active duty and is not related to service. 

5.  There is no competent evidence of a nexus between any diagnosed acquired psychiatric disorder and the Veteran's active military service.

6.  A personality disorder is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied entitlement to service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for posttraumatic stress disorder has been received since the August 1997 rating decision and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  An acquired psychiatric disorder, including posttraumatic stress disorder and depression, was not incurred in or aggravated by service, and no acquired psychiatric disorder is caused or aggravated by a service connected disorder.  38 U.S.C.A. § 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to service connection for PTSD for which he claims service connection is warranted.  He also maintains that he has depression due his service-connected low back muscular strain.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2010 VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of the evidence needed to reopen the claim, as well as notice of what part of the evidence was to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was provided notice regarding how VA assigns disability ratings and effective dates.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording VA examinations.  The examinations are adequate to render a determination on the issue on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ripe for appellate review.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) .

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.


Has new and material evidence been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder?

Entitlement to service connection for posttraumatic stress disorder was originally denied in an August 1997 rating decision.  Thereafter, the Veteran did not perfect a timely appeal.  Hence, the August 1997 rating decision is final.  38 U.S.C.A § 7105.  He attempted to reopen the claim in February 2010.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence received since the August 1997 rating decision includes extensive VA outpatient records showing treatment for various complaints and disorders, including psychiatric symptomatology attributable to PTSD, among other psychiatric assessments.  

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  VA outpatient records dating from 2000 reflect a diagnosis of posttraumatic stress disorder that was not shown in prior records.  This diagnosis supports the claim in a manner not previously demonstrated.  Such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for PTSD under 38 C.F.R. § 3.156.  As such, the claim is reopened, and the entire claim considered on the merits.  

Service connection for an acquired psychiatric disorder

The Veteran's service treatment records do not refer to any complaints or findings of psychiatric symptomatology or any pertinent disorder.  At a preservice physical examination the appellant was noted to have a history of an old right leg gunshot wound with residuals including a retained foreign body.

In his January 1968 separation medical history the appellant reported having nervous symptoms but on examination the claimant was clinically evaluated as being psychiatrically normal.  

Service personnel records note that duties performed in service included operating light vehicles in transporting personnel.  His DD-214 reflects that he served in Vietnam for two and a half months.  He received the Vietnam Service Medal, among other citations.  He was not awarded any decoration or badge reflective of direct combat service.

In March 1973, the appellant was involved in a postservice motorcycle accident.  He suffered multiple injuries to include intercranial and upper back injuries. 

A March 1974 VA psychology record indicated that the Veteran was well known to them and reported a very difficult family social situation.  The Veteran was described as manipulative.  It was noted that he was separated from his wife and seven children, was unable to hold a job due to a motorcycle accident residuals from and from peptic ulcer disease.  It was reported that he conveyed a very confusing account about the circumstances of his discharge (the facts of which the examiner questioned), and no alcohol or drug problems.  The Veteran stated that VA, Social Security and welfare had all refused to help.  He stated that he had a bad back secondary to an industrial accident for which he had received a small settlement that had been wiped out after paying debts.  Following evaluation, the impression was adjustment disorder of adult life in a basic personality disorder. 

The Veteran was afforded a VA psychiatric examination in August 1980.  The examiner indicated that the claims folder was available.  The appellant reported going through a gas chamber in basic training and having nervous problems since.  The Veteran stated that he saw a psychiatrist during active duty but that nothing was done.  It was reported that during the interview, he was asked what kind of complaint he had pertaining to nervousness but that the appellant was unable to specify any type of nervous problems.  The appellant denied receiving any psychiatric care since leaving service.  Following mental status evaluation, the examiner opined that the Veteran's affect did not show any type of anxiety or depression, and that there was no evidence of psychosis.  The diagnosis was no psychiatric disorder found.  

The Veteran was hospitalized at a VA facility in June 1985 requesting medication for depression.  He was examined, and the examiner opined that the history provided was of somewhat questionable reliability.  The appellant stated that his problems began in Vietnam because of being in a combat unit.  He related that before that he was a married church-going person with no problems with the law.  Postservice, however, the claimant stated that everyone said he was different, no longer laughed, was moody, and had difficulty with impulse control.  He reported having nightmares and recalling dysphoric events related to Vietnam.  The appellant recalled one incident where he was provoked into a fight and actually shot and killed his provoker.  He said that he was temporarily jailed but was released when it was ruled a justifiable homicide.  The Veteran stated that he had a difficult time holding jobs and getting along with other people.  He said that that had initiated a divorce from his wife and had been wandering since that time.  He related that he was unable to deal with his conflicted feelings and that within the last 13 months, had gradually begun to use various drugs and had progressed to intravenous heroin use.  He denied prior drug use.  It was reported that in January 1985 he was arrested for heroin possession and served three months in jail.  The appellant stated that the reason for coming to the hospital was because he wanted to do more with his life and sought heroin detoxification and further assessment for what might be PTSD.  

The Veteran was admitted to the hospital and was begun on a protocol to help him withdraw from opiates.  On the third day in the hospital the claimant alleged that all of his belongings were at a friend's house and that unless he reclaimed them by noon they would be disposed of.  It was noted that the Veteran seemed sincere and that up to that point, and that he had been cooperating with his daily drug screens to insure compliance with abstinence from any drug.  He was given a four-hour pass to retrieve his personal belongings.  The Veteran did not return and was discharged as absent without official leave.  The pertinent discharge diagnoses were opiate abuse and possible posttraumatic stress disorder on Axis I, and possible antisocial personality disorder on Axis II.

VA records dating from 1993 reflect that the Veteran was admitted to a VA domiciliary for homelessness with diagnoses that included polysubstance abuse and antisocial personality disorder.  He was enrolled in a vocational rehabilitation program.  In February 1996, an annual evaluation was performed where it was recorded that he had obtained a certificate in phlebotomy in 1995.  It was noted that had briefly worked as a phlebotomist at a local clinic and was either laid off or quit because of a dispute with the staff.  The Veteran started working as a phlebotomist with the laboratory at the domiciliary but a problem arose with he was found to be wearing a staff identification badge.  It was explained to him that he was not a staff member but was a patient engaged in an incentive therapy job.   He remained in the VA domiciliary system until June 1996 when he was given an irregular discharge because of duplicitous and disruptive behavior that included not advising staff of a January 1996 arrest for driving under the influence and an arrest and short period of incarceration in June 1996 because of intoxication and domestic violence.  Among other things the Veteran was reported to be disruptive to some of the staff members, and that he was not very honest with staff concerning his history and goals.  It was strongly recommended that he never be re-admitted to the domiciliary.  The final pertinent diagnoses were drug and alcohol dependence, continuous, polysubstance dependence, continuous, and antisocial personality disorder.  

In a stressor statement received in March 1997, the Veteran stated that while taking a load of trash to a garbage dump, he witnessed his partner slam the butt of his weapon into the face of a 10-year old child's face who had apparently gone there to find something to eat.  He did not know if the child was killed.  The Veteran said that the soldier was laughing as he said that all of them should be killed and that he did not have to worry about the child growing up to kill him or one of his partners. 

The Veteran was afforded a series of VA examinations in June 1997 including a general medical examination in which he stated that he had had trouble sleeping off and on for many years.  He said that he had continued to dream about episodes in Vietnam.  Following physical examination, the impressions included "PTSD per patient report of stressful events in Vietnam."

The Veteran underwent a mental disorder evaluation by a VA social worker some two weeks later in June 1997.  He recited a complex social and background history.  He stated that while in Vietnam, he was placed on about 12 patrols, as well as "search and destroy."  He said that he went between two outposts and drove a fuel truck.  The appellant related that he was hospitalized in Saigon for 14 days for a swollen leg.  He said that while there, he saw a soldier who was a burn victim who was missing both legs, an arm and an eye.  The Veteran related that there was a lot of crying and that he got scared.  He recounted the incident in which a fellow soldier had struck a Vietnamese child.  

The Veteran related that after returning home, he went to work for a mercantile company and was fired after two weeks in part because of his argumentative behavior.  He said he was unable to find work for more than a year and finally moved his family to California where he found work as a carpenter.  The Veteran stated that he was fired after four months due, in part, to his argumentative and threatening behavior.  He said that he worked two months as a security guard, admitted to drinking heavily and using drugs.  He said that he was already having marital problems at the time of the move to California and that within six to eight months, he lost his wife, children, car, and house through divorce.  The appellant stated that he tried to attend Los Angeles City College but failed because of his anger.  He stated that he had begun counseling through his church which "made me feel more guilty."

The Veteran stated that he was arrested on several occasions for narcotics-related charges for which he spent time in jail.  He said he was unable to hold a job and relocated to Oregon where he supported himself by selling drugs between 1984 and 1986.  He admitted to "mainlining" during this period and was "busted for possession" and breaking parole five times, and was arrested on a drug selling trip to Los Angeles for assault with a deadly weapon.  He said that the charges were later dropped, but that he was held on previous parole violations and extradited back to Oregon and sent to prison for five years until 1992.  The Veteran stated that he was accepted into the Salvation Army drug and alcohol treatment program and was admitted into the VA domiciliary in 1993.  He was currently on two-years' probation for grabbing and pushing a woman with whom he had lived.  

The Veteran's subjective complaints included depression related to service, disappointment in his schooling, problems he felt he could not do anything about and self-hate.  He endorsed an anger problem and reacting spontaneously, usually with authority figures, as well as a tendency to isolation.  He stated that sleep was intermittent, usually three to four hours per night.  The appellant reported continuing nightmares about being buried alive and smothered, and an inability to move although he heard people talking.  He related that the face he saw when he could not move was that of the child who was rifle butted in service.  He related that he had problems being around or looking at Asian people.

At a June 1997 VA examination for PTSD purposes the examiner indicated that the claims folder was reviewed, including psychological testing and domiciliary records.  The appellant's background and social history were recited in detail.  The Veteran reported that he was in Vietnam from November to December 1967, and of that time, he spent 14 days hospitalized for a rash.  On this occasion, he stated that he performed some convoy duty and fired his weapon three or four times and did not know if he hit anything.  The examiner compared the PTSD criteria with the Veteran's reported symptomatology and found that the appellant endorsed most of the criteria.  It was reported that psychological testing was performed on two occasion at the Domiciliary and that the first in April 1993 was valid but that the second was not.  

The June 1997 examiner stated that the appellant was also administered the Trauma Symptom Inventory in the domiciliary and that the results of this were also invalid.  The examiner's found that the latter testing scores showed that the Veteran appeared to more impaired than he was, specifically to gain compensation.  Following examination the Axis I assessments were malingering, heroin dependence, alcohol dependence, and cocaine dependence.  The Axis II impression was antisocial personality disorder.  Among other things, the examiner commented that the amount of stress the appellant reported from the fairly short time he was in Vietnam and the relatively light amount of combat he saw were exaggerated.  

VA outpatient records dated beginning in 1999 reflect that the Veteran received mental health clinic follow-up for psychiatric symptomatology, along with his physical complaints.  Recorded diagnoses included PTSD, depression, dysthymia, and polysubstance abuse.  A depressive disorder, neurotic depression and prolonged PTSD were also on his problem list.  The clinic notes indicate that urinary tests were positive for cocaine and opiates in November 2000 and for marijuana in December 2001.  The appellant was judged not to be compliant with the treatment program.  The appellant was subsequently placed on long-term methadone therapy.

The Veteran underwent a VA examination in December 2010.  The examiner noted that the claims folder and the electronic files were reviewed in their entirety.  The Veteran's reported background and history was chronicled for which she noted that there were numerous extravagant discrepancies when compared to other histories obtained throughout his association with VA.  Among other things, the appellant was reported to have clearly stated that he was in Vietnam for 12 months and that he sustained a gunshot wound to his right calf in Vietnam when the evidence indicated otherwise.  The examiner noted that he did not provide any details as to why he was given a hardship discharge, although previous interviews indicated it was related to family issues.  The Veteran stated that he should have been given a medical discharge related to the gunshot wound of the calf.  He claimed to have witnessed death and destruction on a daily basis in Vietnam, to include death and injury to United States soldiers, the enemy and civilians.  He described going out on ambushes and being exposed to booby traps and witnessing others being injured by "punji sticks" and being exposed to sniper fires.  He stated that his base camp was broken into by "sappers" and that the Marines used the bodies for target practice while laughing.  The appellant related that he fired his weapon at the enemy, witnessed people who were burned with napalm, and saw a dog dragging around a child's arm.  He stated that he should have been awarded the Combat Infantryman Badge for being involved in combat as well as the Purple Heart for sustaining a gunshot wound of the leg.  The examiner noted that much documentation in the record showed that he had the gunshot wound prior to entering active duty.

The Veteran described symptoms he attributed to PTSD that included nightmares three times a week, mutilated Vietnamese bodies, guilt around Asian people, intrusive distressing thoughts, depression, avoidance of groups and crowds, sleep problems, and panic attacks twice a week, etc.  

The December 2010 examiner opined that following a review of the record the Veteran had been "incredibly" inconsistent in all of the details of his pre-military, military and post military history, to include the length of time he was in service and in Vietnam, and to the extent of how many children he had which was documented in the record.  The examiner delineated multiple other inconsistencies in the appellant's long chronology and commented in detail on other examiners' findings and comments in the record.  She indicated that it was interesting to note that [in a report of contact dated in February 1998], his landlord had called in and reported that she felt that the Veteran was trying to "con" the VA [and that she was not sure he was who he claimed to be, and recited many stories] including that he was a Korean War Veteran.

Following mental status examination, the December 2010 examiner stated that "[d]ue to the extreme number of inconsistencies in this Veteran's history and presentation of his report...[I am] left with no other choice other than to diagnose malingering on Axis I."  She stated that Axis I diagnoses also included alcohol dependence, questionable current use, and polysubstance dependence, to include intravenous cocaine and heroin which the Veteran claims he had not used since 1996.  The Axis II diagnosis was antisocial personality disorder.  The examiner commented that the Veteran was not assigned an Axis I diagnosis of any type of anxiety or depression as a mental health disorder because there were too many inconsistencies.  She related that there was insufficient data that could be considered consistent and truthful to make any type of other psychiatric diagnoses at that time.

In a May 2013 VA examination report the examiner indicated that the claims folder was reviewed and the examiner highlighted an extended list of the documents that were considered.  Psychological testing was performed.  She stated that the evaluation had been conducted over the course of three meetings and that the Veteran was intoxicated on each occasion.  The appellant admitted to drinking at least a bottle of wine every day, as well as cannabis daily and he reported needing more and more of each substance to achieve the desired effect.  He reported being willing to go through illegal channels to obtain what he felt he needed.

An extensive background and social history was recited in detail, including marital and family history.  The examiner provided an extensive chronology of clinical history and as well as relevant commentary.  Following evaluation, she opined that the Veteran had poor functionality due to serious alcohol and cannabis dependence.  She reported that he had an antisocial personality disorder that had nothing to do with claimed depression related to his back, or the claim of PTSD.  The examiner stated that the appellant's disorders were not due to his experiences in Vietnam or service, but were related to his own development and choices.  The examiner noted years and years of the appellant using different illicit substances, including injecting both cocaine and heroin, and taking sedatives, opiates, analgesics, and barbiturates.  The examiner stated that the appellant's antisocial personality permeated his personal, social and occupational functioning.  Features of an antisocial personality disorder were reported to include a conduct disorder as a youth, a pervasive pattern of failing to conform to social norms, consistent irresponsibility and lack of responsibility to sustain work behavior or honor financial obligations.  The appellant also showed evidence of impulsivity, irritability, aggressiveness, deceitfulness (repeated lying, use of aliases, and conning others for personal profit/pleasure), reckless disregard for safety of self or others, and lack of remorse.  The examiner related that the Veteran had so many stories, "I cannot discern what is true and what is not..."  The examiner stated that she had to look no further than the claims folder to see the florid and contrived use of untruths and inconsistencies for the purpose of becoming service connected to benefit him.  The examiner found so many conflicting reports that the examiner found it difficult to know what the truth was except that the Veteran was well versed in telling different stories to different people, sometimes within the same day, or even at the same appointment with the same clinician.  She related that this was a pattern that the Veteran had shown since leaving the military.

The examiner stated that the Veteran was not being given a diagnosis on Axis I of any type of clinical syndrome, such as anxiety or depression.  Instead, the appellant was assigned two substance dependence diagnoses, and a problem with treatment compliance that spanned both medical and mental health.  She indicated that this was the same problem encountered on the previous VA examination in December 2010.  Following evaluation, the diagnoses on Axis I were alcohol and cannabis dependence.  An antisocial personality disorder was listed on Axis II.  

Legal Analysis

The record reflects no objective evidence of an acquired psychiatric disorder during service.  Further, neither depression nor any other acquired psychiatric disorder was found for more than three decades after discharge from active duty.  In view of such, an acquired psychiatric disorder, claimed as depression, may not be found to be of service onset.  Therefore, service connection for an acquired psychiatric disorder, including anxiety and depression, is not warranted on a direct basis. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board acknowledges that an assessment of an adjustment disorder of adult life was recorded in 1974 but this was still years after discharge from active duty and that disorder was attributed to a personality disorder which will be discussed below.

The Veteran's mainly contends that he developed PTSD from "combat service" in Vietnam.  He reports as his primary stressor witnessing a young child rifle butted by a fellow soldier at refuse dump.  Initially he reported having fired his rifle a few times but not knowing if anyone was struck.  Since that time, the appellant has substantially expanded on the amount and degree of his stressors.  Indeed, more recently he has reported witnessing death and destruction on a daily basis, ambushes, sapper attacks, booby traps, sniper fire and firing at the enemy, bodies burning with napalm and laughing Marines using enemy bodies for target practice.  

The Veteran has been diagnosed with posttraumatic stress disorder.  The Board finds however, that all of the VA examinations for compensation purposes strongly question whether this diagnosis is supported.  Although the appellant was indeed in a combat zone, it has been found that the brevity of his deployment presents legitimate questions about the diagnosis of PTSD.  In this case, the evidence documents that the appellant was only in Vietnam for two and a half months before being discharged from active duty on a hardship basis.  

As delineated above multiple examiners have found that the record is replete with striking inconsistencies, evidence of a selective memory, true exaggerations and clear deception in the appellant reporting his background, social history, military history and post service history.   The evidence reflects that his stories and accounts to VA personnel have been questioned since at least 1974, as well upon VA hospitalization in 1985 for heroin detoxification.  These elaborate fabrications in the evidence undermine the Veteran's credibility and depict him as an untruthful and unreliable historian.  There is also a history of long-standing antisocial behaviors, criminality, and alcohol and drug abuse of many years' duration that continues to the present.  As such, no VA compensation and pension examiner has diagnosed PTSD in accordance with applicable criteria.  The diagnoses of PTSD recorded in VA outpatient records are overshadowed by the findings on VA examinations which have determined that the most appropriate diagnoses are malingering and polysubstance abuse secondary to an antisocial personality disorder.  The assessment of personality disorder dates back many years to at least 1974 and has been his most consistent diagnosis over many years, in addition to polysubstance abuse.  As noted above, personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  This means that VA laws and regulations do not provide a basis for service connection of a personality or character disorder.

Nevertheless, there are differing opinions as to whether the Veteran has PTSD related to service.  Although it is well established that it is the province of trained health care providers to enter conclusions that require medical expertise such as opinions as to diagnosis and causation (See e.g. Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.). 

Here, the Board attaches greater probative weight to the clinical findings of the VA examiners and less to the outpatient providers who appear to have diagnosed PTSD based on an unreliable and unsubstantiated history and the appellant's self assessments without more.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the claimant's interest in the outcome of a proceeding may affect credibility of his testimony).  Greater weight may be given to one clinician's opinion than another depending on factors that include the extent to which he or she reviews prior clinical records and other evidence (See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994)).  

The record documents that each VA examiner reviewed the appellant's claims folder in conducting their examinations and commented extensively on the evidence documented over the years after service in finding that no acquired psychiatric disorder could be diagnosed.  In contrast, it is not indicated nor does it appear that VA outpatient clinicians reviewed such records.  The Board may thus appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Therefore, the Board finds that the evidence overwhelmingly supports a finding that the appellant has diagnoses of malingering, polysubstance abuse and antisocial personality disorder.  The preponderance of the most probative evidence is against finding that he suffers from posttraumatic stress disorder due to his military service.  The clinicians who have found that the Veteran has PTSD related to service are found to be less probative in their determinations given the subterfuge and deceptions the Veteran is perpetrating in an attempt to secure additional VA benefits.  As such, the Board finds that VA outpatient records diagnosing PTSD are substantially less probative than the VA examiners' conclusions.  

The Board has considered the appellant's lay statements in support of the claim. See Layno v. Brown, 6 Vet. App. 465 ,, 470. (1994).  However, it is not required to accept a Veteran's uncorroborated account of his active duty experiences to support a diagnosis of PTSD (See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), especially in light of the discrepant and deceptive evidence to the contrary. 

In summary, the Board concludes that the record preponderates against finding that the criteria for a grant of service connection for PTSD or for any other acquired psychiatric disorder, including anxiety or depression are met.  There is no competent evidence in the claims folder that anxiety or depression is related to service-connected disability. See 38 C.F.R. § 3.310.  

Given that the preponderance of the evidence is against the claim, service connection for an acquired psychiatric disorder, including PTSD and depression is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

The claim of entitlement to service connection PTSD is reopened.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, is denied.  

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


